Citation Nr: 1043463	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  09-01 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability, to include residual scar.

2.  Entitlement to service connection for a head injury, to 
include residual scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 




INTRODUCTION

The Veteran had active military service from July 1944 to 
February 1946.  Among his several decorations for his period of 
active service are a Combat Infantryman Badge (CIB) and a Purple 
Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

This case was previously before the Board in April 2010, at which 
time it was remanded for additional development.  The case has 
now been returned to the Board for further appellate action.

The issue of entitlement to service connection for a head injury, 
to include residual scar, is addressed in the REMAND following 
the order section of this decision.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010). 


FINDING OF FACT

A left shoulder disability is etiologically related to the 
Veteran's active service.


CONCLUSION OF LAW

A left shoulder disability was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claim.  In addition, the Board has determined that the evidence 
currently of record is sufficient to substantiate the Veteran's 
claim.  Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 
3.159 (2010).

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim. Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

A review of the Veteran's service treatment records shows that in 
April 1945 the Veteran was hospitalized after being wounded in 
action.  According to the record, a piece of plaster fell onto 
the Veteran after a shell exploded in a building near him.  The 
Veteran was awarded a Purple Heart Medal for an injury sustained 
as a result of this event. 

The Veteran has claimed that in addition to the service-connected 
left leg injury sustained in the event described above, he also 
sustained a left shoulder injury in the same event.  While there 
are no records of any complaints of a shoulder injury, the 
service treatment records on file appear to be incomplete.  
Additionally, while there is no notation of a left shoulder 
injury on the Veteran's February 1946 separation examination 
report, the separation examination report also notes that the 
Veteran sustained no injuries in service, when it is quite clear 
that he did, considering the award of the Purple Heart Medal.

In the case of a Veteran who engaged in combat with the enemy in 
a period of war, lay evidence of in-service incurrence or 
aggravation of a disease of injury shall be accepted consistent 
with the circumstances, conditions, or hardships of such service, 
notwithstanding the lack of official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 
(Fed. Cir. 1996).

The Board finds that the Veteran is presumed to have sustained a 
left shoulder injury in his April 1945 combat accident.  In this 
regard, there is sufficient evidence of record documenting that 
the Veteran was involved in a combat accident in April 1945.  
Additionally, the left shoulder injury described by the Veteran 
is consistent with the accident described by the Veteran.  Also, 
as discussed above, the STRs are incomplete as well as 
inconsistent with the known circumstances of the Veteran's 
service; as such they cannot be relied upon to accurately account 
for all the injuries the Veteran sustained in service.

In June 2007, the Veteran was afforded a VA examination.  At that 
time, the Veteran again reported that his left side was injured 
when part of a building fell on him while he was serving in World 
War II.  The examiner diagnosed the Veteran with arthritis of the 
left acromioclavicular joint and impingement syndrome, which were 
both confirmed by x-ray findings.  Additionally, the Veteran was 
found to have a tender, 4 centimeter (cm) x 1 cm, depressed scar 
on the anterior left shoulder.  There was no disability found to 
exist in the right shoulder and the Veteran was reported to be 
right handed.  

The Veteran was afforded another VA examination in April 2010.  
At that time, the Veteran's spouse related the above described 
injury to the examiner and noted that the Veteran was not able to 
lift his left arm over his head and had not been able to since 
the injury in 1945.  The examiner noted that left side 
acromioclavicular joint arthritis and impingement syndrome were 
diagnosed by the VA Medical Center.  The examiner opined that it 
was at least as likely as not that the Veteran's current left 
shoulder disability was a result of the injury incurred in active 
service.  In this regard, the examiner noted that the Veteran's 
left shoulder examination was abnormal and that the Veteran had 
been awarded a Purple Heart Medal for injuries incurred in the 
combat accident as described by the Veteran. 

In sum, the Veteran is presumed to have injured his left shoulder 
in the combat accident sustained in active service and the VA 
examiner has linked the Veteran's current left shoulder 
disability to the combat accident in service.  Accordingly, the 
evidence supports the claim and entitlement to service connection 
for a left shoulder disability. 


ORDER

Entitlement to service connection for a left shoulder disability 
is granted.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim of entitlement to service 
connection for a head injury is decided.

In the April 2010 remand, the Board directed that the Veteran be 
afforded a VA traumatic brain injury (TBI) examination by a 
physician to determine the current residuals of the Veteran's 
April 1945 TBI, to include any cognitive disorder or dementia.  

In April 2010, the Veteran was afforded a neuropsychiatric 
examination.  The examiner was asked to provide an opinion 
regarding the etiology of any currently present cognitive 
disorder or dementia.  The examiner reported that he could not 
provide such an opinion because the Veteran was deaf, had 
Alzheimer's disease, vascular dementia, and a history of a 
cerebral vascular accident (CVA).  The examiner reported that he 
would have to resort to mere speculation in order to provide such 
an opinion.  The examiner also reported that the Veteran appeared 
incompetent and could not cooperate with history or examination.   

Additionally, the April 2010 Board remand explicitly directed 
that the Veteran be afforded a VA examination by a physician.  A 
review of the examination report shows that the examination and 
opinions were provided by a physician's assistant and not an 
actual physician.  

For the reasons described above, the Board finds that the April 
2010 VA examination report does not adequately comply with the 
directives of the April 2010 remand.  The United States Court of 
Appeals for Veterans Claims (Court) has held that RO compliance 
with a remand is not discretionary, and failure to comply with 
the terms of a remand necessitates another remand for corrective 
action.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran's mental and physical condition 
appears to have decreased drastically since his VA examinations 
in June 2007 and July 2007.  Sending the Veteran to another VA 
examination would not be in the best interests of the Veteran and 
might not yield the required results, as the April 2010 VA 
examiner was insistent that the Veteran was unable to comply with 
the requirements of a VA examination.  Therefore, the Veteran's 
claims file should be forwarded for review at the VA Medical 
Center by a physician to determine whether the Veteran's 
documented cognitive disabilities and dementia are etiologically 
related to the Veteran's active service.  If at that time it is 
determined by the physician that an opinion cannot be provided 
without examining the Veteran, the Veteran should be afforded 
another VA examination.

Additionally, current treatment records should be obtained before 
a decision is rendered with regard to this issue.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding, pertinent medical records.

2.	Then, the Veteran's complete claims file 
should be forwarded to the VA Medical 
Center for review by a physician with 
appropriate knowledge to determine the 
nature and etiology of any currently 
present cognitive disorder and/or 
dementia.

Based on a review of the claims file and 
to the extent possible, the examiner 
should provide an opinion with regard to 
any currently present cognitive disorder 
and/or dementia as to whether there is a 
50 percent of better probability that the 
disorder is etiologically related to the 
Veteran's active service, to include his 
presumed 1945 head injury in service.  

If the Veteran's current cognitive 
disorder and/or dementia are found to be 
etiologically related to the Veteran's 
active service, the examiner should 
determine the extent to which the 
Veteran's symptomatology is a result of 
the Veteran's traumatic brain injury in 
service and the extent to which the 
symptoms are a result of physical 
disability or the normal aging process.  
If the examiner cannot delineate the 
Veteran's symptoms, the examiner should so 
state and explain why not.  

For the purposes of the file review and 
opinions, the examiner should presume that 
the Veteran sustained a traumatic brain 
injury in the 1945 combat accident in 
service.

Another VA examination of the Veteran 
should only be performed if deemed 
necessary by the physician providing the 
opinions. 

The supporting rationale for all opinions 
expressed must also be provided. 

3.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claim of 
entitlement to service connection for a 
head injury based on a de novo review of 
the record.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, a Supplemental Statement of 
the Case should be furnished to the 
Veteran and his representative and they 
should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The appellant need take no action unless he is otherwise 
notified, but he may furnish additional evidence and/or argument 
during the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

As noted above, this case has been advanced on the Board's 
docket.  It also must be afforded expeditious treatment by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2010).




______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


